Citation Nr: 0904910	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability of the hands and feet, and if so, whether 
service connection is warranted.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a psychotic 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Louis, Missouri.  

In May 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the Veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the Veteran; and finally the 
Veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  

An appellant or the appellant's representative may withdraw 
an appeal of any issue, by submitting the withdrawal in 
writing or on the record at a hearing.  38 C.F.R.  § 20.204 
(2008). 

In the December 2004 rating decision, the RO denied service 
connection for a psychological defect, a neurological defect, 
post traumatic stress disorder (PTSD), memory loss, loss of 
cognitive function, hepatitis B, hepatitis C, reflex 
sympathetic dystrophy, and a nonservice-connected pension.  
In May 2005, the Veteran filed a Notice of Disagreement as to 
those denials of service connection, thus initiating an 
appeal to the Board.  

In a writing (VA FORM 9) signed by the Veteran and received 
by VA in May 2006, the Veteran withdrew his appeal as to the 
issues of service connection for hepatitis B, reflex 
sympathetic dystrophy, unspecified neurological deficit, loss 
of cognitive function, memory loss, and his claim for a 
nonservice connected pension.  Therefore, these issues are 
not before the Board at this time.  

In his May 2007 substantive appeal (VA FORM 9), the Veteran 
indicated that he was appealing only the issues of service 
connection for psychosis, skin condition of his hands and 
feet, and headaches.  In that same writing, he specifically 
withdrew his claim for service connection for PTSD, and in an 
attached page, specifically withdrew his claim for a 
nonservice connected pension.  Furthermore, the Veteran 
failed to perfect his appeal of the RO's denial of service 
connection for hepatitis C.  Therefore the issues of service 
connection for PTSD and hepatitis C, and the issue of 
entitlement to a nonservice connected pension are not before 
the Board. 

In October 1998, the RO denied service connection for an 
anxiety disorder.  This arose from a claim for service 
connection for "nerves."  Evidence of record indicated 
diagnoses only of passive-dependent personality disorder and 
depressive reaction, mild.  

In 2004, the Veteran filed a claim for service connection for 
a psychiatric disability.  In an August 2004 writing, he 
explained his claim as "residuals of a head injury I 
sustained in the military, to include psychological and 
neurological defects."  

In a March 2007 rating decision, the RO granted service 
connection for an anxiety disorder.  This decision granted 
the Veteran's claim in full, to the extent that his claim 
included a claim for service connection for an anxiety 
disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The Veteran has not appealed that March 2007 
decision.  As such, there is no issue involving an anxiety 
reaction before the Board.  

The jurisdictional status of the Veteran's appeal regarding 
service connection for a psychotic disorder is somewhat 
convoluted and raises two questions.  First, whether that 
issue is indeed before the Board as opposed to having been 
subsumed by the grant of service connection for an anxiety 
disorder.  Second, whether the claim for service connection 
for psychosis is a new claim or a claim that has previously 
been denied in a now final decision and thus requiring new 
and material evidence in order to be considered on the 
merits.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002).  

A report of a November 2006 VA examination provides that the 
Veteran has been diagnosed with two separate psychiatric 
disorders, (1) Psychotic disorder, not otherwise specified, 
and (2) anxiety disorder, not otherwise specified.  In the 
March 2007 decision, the RO explained that service connection 
was granted for the anxiety disorder but service connection 
for the psychotic disorder remain denied.  The RO assigned a 
disability rating for the anxiety disorder, explaining that a 
higher rating was not appropriate because to do so would be 
to assign compensation for disability resulting from a 
nonservice connected disability, the psychotic disorder.  

In this case, the Board finds that the medical evidence 
provides a basis to distinguish between the two disabilities. 

As the Veteran has been diagnosed with a psychiatric disorder 
distinct from his service connected anxiety disorder, the RO 
has denied service connection for that psychiatric disorder, 
and the Veteran has perfected an appeal of that denial to the 
Board, the issue of whether service connection is warranted 
for a psychotic disorder is before the Board.  The Board now 
turns to whether that appeal involves a "new" claim or a 
claim for which service connection was denied in 1998. 

By its plain language, the Veteran's claim for service 
connection for a psychological defect due to an inservice 
head injury is equivalent to his earlier claim for service 
connection for "nerves", which was denied in 1998.  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has provided guidance as to when two claims are to 
be considered the same claim for purposes of finality.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, 
the Federal Circuit held that claims based on distinctly and 
properly diagnosed diseases or injuries cannot be considered 
the same claim, that a misdiagnosis cannot give rise to a new 
claim, and that a new theory of causation cannot give rise to 
a new claim.  Id.  

The Veteran had not been diagnosed as suffering from a 
psychotic disorder prior to the RO's denial of his claim in 
1998.  Hence, the claim for service connection for psychotic 
disorder is a new claim and the Veteran does not have the 
burden of "reopening" a previously denied claim.  This does 
not change the requirements, explained below, for 
establishing service connection for a psychotic disorder.  

The Board is aware that Boggs, involved a claim had 
previously been denied by the Board, rather than by the RO.  
Id.  However, the Board finds this to be a distinction 
without a difference and considers the same reasoning 
applicable to claims denied by the RO.  This is in accordance 
with the Federal Circuit's consistent treatment of claims 
previously denied by the RO and claims previously denied by 
the Board in the context of reopening.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) (the Board has jurisdiction to 
determine whether new and material evidence has been 
submitted to reopen a claim previously denied by the Board, 
regardless of the RO's finding on the issue of reopening); 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) (the Board has a jurisdiction to determine whether new 
and material evidence has been submitted to reopen a claim 
previously denied by the RO, regardless of the RO's finding 
on that issue of reopening).  




FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for a skin disability in an October 1998 
rating decision; the Veteran did not appeal that decision.  

2.  Evidence received since October 1998 rating decision, 
which denied the Veteran's claim for entitlement to service 
connection for a skin disability, which was not previously of 
record, and which is not cumulative or redundant of other 
evidence of record, raises a reasonable possibility of 
substantiating that claim.

3.  A skin disability of the Veteran's hands and feet did not 
have onset during the Veteran's active service and is not 
etiologically related to his active service, including due to 
exposure to an herbicide agent.  

4.  The Veteran does not have a headache disability.  

5.  A psychotic disorder did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied a claim of 
entitlement to service connection for a skin disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).

2.  New and material evidence has been received since the 
October 1998 rating decision that denied service connection 
for a skin disability and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for a skin disability 
of the Veteran's hands and feet have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  The criteria for service connection for a headache 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

5.  The criteria for service connection for a psychotic 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including psychoses and organic 
diseases of the nervous system, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).  

Skin Disability

In a claim received by VA in April 1972, the Veteran sought 
service connection for a skin infection.  The RO denied that 
claim in an October 1998 rating decision.  Because the 
Veteran did not appeal that decision, the decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In June 2004, VA received a claim from the Veteran in which 
he stated "I would like to file for [service connection] 
Skin condition of lf hand and bilateral feet secondary to my 
exposure to agent orange in Vietnam."  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The RO denied service connection in October 1998 because 
there was no evidence of record that the Veteran then had a 
chronic skin condition.  Hence, in order for new evidence to 
be considered material evidence, the new evidence must tend 
to show that the Veteran currently has a chronic skin 
disability.  

VA dermatology treatment notes from July 2005 show that the 
Veteran was found to have a scaly erythematous plaque on his 
left hand with dystrophic fourth left fingernail and a scaly 
erythematous plaque with maceration between the toes, along 
with yellow thickened toenails.  The clinician assessed tinea 
pedis, onycomycosis and indicated that the condition was 
chronic.  

The Board finds this July 2005 treatment note to be new 
evidence and material evidence.  Hence, the Veteran's claim 
for entitlement to service connection must be reopened.  

Although this evidence is sufficient to reopen the Veteran's 
claim, all three elements of a service connection claim must 
be satisfied in order to establish service connection.  The 
only element satisfied in this case is that the Veteran has a 
current skin disability.  

While service connection for a disability can be established 
by showing that the disability had onset during service, and 
that a currently suffered disability is related to that onset 
during service, service connection can also be established by 
operation of a presumption.  Operation of a presumption 
eliminates the burden on the claimant of showing that a 
current disability was caused by service.  Certain 
disabilities are subject to a presumption based upon 
inservice exposure to the herbicide agent referred to as 
Agent Orange.  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).

The Veteran's service personnel records show that he served 
in the Republic of Vietnam in 1971.  Because there is no 
affirmative evidence to the contrary, the Veteran is presumed 
to have been exposed to an herbicide agent during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

No evidence of record shows that the Veteran has a skin 
disease subject to the presumption of service connection due 
to inservice exposure to Agent Orange.  Hence, service 
connection is not available for his current skin disability 
of the hands and feet by operation of the presumption.  

However, the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran testified during the DRO hearing that he had a 
skin condition of his feet during service and reported to 
sick call for treatment.  Hearing transcript at 7.  Service 
treatment records show no reports of symptoms of a skin 
disability at any time, including in July 1971.  A separation 
report of medical examination, dated in August 1971, 
indicates normal clinical evaluations of the Veteran's skin, 
feet, and upper extremities.  This is evidence against the 
Veteran's claim as these records show that a skin disability 
did not have onset during the Veteran's active service.  

As between the Veteran's report of a skin disability during 
service, coming some thirty five years after separation from 
service, and the service treatment records, the Board finds 
the treatment records more probative.  See Curry v. Brown, 7 
Vet. App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
This is particularly true in this case because the service 
treatment records are detailed and document such reports as 
treatment for an upper respiratory infection (December 1969 
and November 1970) a cut on his ankle (June 1969), vomiting 
(December 1970) and an upset stomach (November 1969).  If the 
Veteran had sought treatment for a skin disease of his hands 
or feet, such would have been documented.  

The Veteran has asserted that his current skin disease is due 
to exposure to Agent Orange during service.  However, the 
Veteran has not demonstrated that he has the medical 
knowledge of other than a layperson.  As such his opinion 
that his current skin disability was caused by exposure to 
Agent Orange during service is not competent evidence.  See  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2008). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a Veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

Here, the question of when or whether the Veteran's currently 
diagnosed skin disability is related to his service, 
including as due to exposure to Agent Orange, is to complex 
to be subject to the opinion of a layperson.  Therefore his 
opinion in this matter is not competent evidence.  

More evidence against the Veteran's claim is found in VA 
treatment records.  The summary of VA hospitalization of 
March 6, 1972 to April 21, 1972 contains no reports of any 
skin symptoms.  Although the hospitalization was for 
psychiatric treatment, the summary indicates that "physical 
examination was unremarkable.  This is a healthy 20 year old 
male."  During the DRO hearing, the Veteran acknowledged 
that his skin was examined during his hospitalization.  
Hearing transcript at 6.  This is evidence against his claim 
because, given the detailed hospital summary report and the 
statement that the Veteran was physically healthy, if he had 
a chronic skin condition during that hospitalization it would 
likely have been noted in the summary.  

Also militating against the Veteran's claim is the complete 
lack of any treatment for, or reported symptoms of a skin 
disability during from the time of his separation from active 
service in August 1971 until he filed his current claim in 
June 2004, a period of over thirty two years.  This is 
particularly probative because VA treatment notes are of 
record from 1998 until the present.  Yet, prior to the 
dermatology note in 2005 there are no clinical findings of a 
skin disability of his hands or feet.  

Even assuming that the Veteran had the same condition 
diagnosed in 2005 when he filed his claim in 2004, there is 
still a gap over three decades between his separation from 
service and reports of symptoms which are currently present.  
The lack of evidence of reported skin symptoms in these 
records is evidence against the Veteran's claim.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the Veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

Beyond this, there is no competent evidence of record linking 
(or indicating a link) his current skin disabilities to his 
service.  

Because the preponderance of evidence shows that the 
Veteran's current skin disability did not have onset during 
service and is not related to his service, his claim for 
service connection for this disability must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  


Headaches

The Veteran contends that he has suffered from chronic 
headaches since a 1970 head injury.  He makes this contention 
for the first time in his August 2004 claim, many years after 
service.  

Service treatment records document that the Veteran was hit 
on the head with a board in what appears to be June 1970, 
resulting in a scalp laceration which was closed with seven 
stitches.  He complained of moderate head pain, but no 
dizziness at the time of the injury or at the time of 
treatment.  He was coherent, alert, and ambulated without 
difficulty at the time of treatment.  August 1970 notes show 
that the Veteran suffered another scalp laceration from a 
blow to the head with "some type of bolt."  This time the 
laceration was closed with four sutures.  There are no 
reports of headaches associated with this injury.  

The only other reports of head pain, and the only reports of 
headaches, are found in connection with upper respiratory 
infections, both before and after his head injuries.  A 
December 1969 note documents the Veteran's complaint of a 
cold with sore throat, headache, and cough.  He diagnosed 
with an upper respiratory infection and prescribed 
tetracycline.  A November 1970 note documents another report 
of a cold, sore throat, and headache, with a temperature of 
103 degrees and a diagnosis of upper respiratory infection.  
Erythromycin was prescribed.  

A report of separation medical examination, from August 1971, 
indicates normal neurologic examination and the Veteran 
indicated on this report "I am in good health", providing 
evidence against his own claim.  

These records are evidence against the Veteran's claim for 
service connection for headaches.  If he had indeed suffered 
from chronic headaches since service, it is highly unlikely 
that he would have reported that he was in good health when 
he was separated from active service.  Similarly, it is 
highly unlikely that the medical professional who conducted 
his separation examination would have indicated normal 
clinical evaluations for all systems, including a normal 
neurologic evaluations.  

The summary of VA hospitalization from March to April 1972 
shows that the Veteran was admitted for complaints that he 
was confused as to where his future was going, unable to 
concentrate at his job, and unable to tolerate friction in 
his home life, particularly with his father.  He was 
discharged with diagnoses of passive-dependent personality 
disorder and depressive reaction, mild.  This physician also 
stated that "the physical examination was totally 
unremarkable.  This is a health 20 year old male."  

The hospital summary is more evidence against the Veteran's 
claim for service connection for headaches.  He was examined 
by a physician, and was an inpatient for a month, significant 
time to discover if he had headaches.  Yet, he was found to 
be physically healthy.  

In September 1998, the Veteran underwent a VA examination 
regarding scars residual from his inservice head injuries.  
He reported that the scar occasionally hurt when he had a 
headache.  This is not evidence of chronic headaches, but 
only evidence that the Veteran had not gone since service 
without experiencing any headache.  As such, the evidence is 
so vague as to be neither favorable nor unfavorable to his 
claim.  

VA treatment records and private treatment records provide 
additional evidence against the Veteran's claim for service 
connection for headaches because the records tend to show a 
long gap between service and any headaches.  Indeed, the 
Veteran has reported pain of so many different parts of his 
anatomy that the absence of reports of headaches is 
conspicuous.  

In March 2003, the Veteran sought VA treatment for shoulder 
pain.  Beginning in October 2003, treatment records from a 
private physician, "R.O.", D.O., , document reports of back 
spasms between the shoulder blades, and a reported past 
medical history of arthrospcopy of the right shoulder in 
1990, fracture of his left wrist 30 years earlier and a 
current complaint of back pain and left arm pain.  

In February 18, 2004 treatment notes, Dr. RO. Indicated that 
he had treated the Veteran for a workmans compensation injury 
which the Veteran reported had occurred five days earlier.  
The Veteran reported that he had been working with a nail 
gun, which he alleged had broken safety springs, and the nail 
gun brushed against his leg and shot a nail into his left 
calf muscle.  The nail was not still in his leg when he 
reported for treatment; he brought the nail with him and 
showed it to the physician, reporting that he had personally 
removed the nail from his leg.  He was prescribed Augmentin 
and told to report for reexamination in two weeks.  

In May and June 2004 the Veteran sought VA treatment for pain 
alleged to have resulted from his nail gun injury.  September 
2004 notes from "L.S.", M.D. and "R.S.", M.D. document the 
Veteran's reports of left lower extremity pain since his nail 
gun injury in February 2004 but include a past medical 
history "not significant for any major illnesses."  The 
Veteran has continued to report pain of his left calf since 
that time and has filed for disability benefits from the 
Social Security Administration, arguing that the disability 
is so great that he cannot work.  

February 2006 VA treatment notes do contain what could be 
interpreted as a report of head pain, but in relationship to 
his nail gun injury.  These notes stated in pertinent part as 
follows:  

He was saying today since he had the 
injury with the nail, he has numbness and 
pain in the left side of his body, then 
entire left side, neck, arm and leg and 
he reported feels like "electricity 
running rampant in the body, and up the 
arm, up into the brain, goes around and 
then out the mouth."

The VA and private treatment records are significant because 
they show that the Veteran was not averse to seeking 
treatment for pain.  His report of pain of his leg, shoulder, 
and back, but without mention of any headaches, is some 
evidence that he did not suffer from headaches.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the Veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
(holding that "negative evidence" could be considered in 
weighing the evidence).  

In January 2007, the Veteran underwent a VA neurological 
examination with regard to his claim for service connection 
for headaches.  This examiner stated that he had reviewed the 
Veteran's claims file and included in his report an extremely 
detailed explanation and recounting of the relevant 
information in the claims file, including service treatment 
records and references to his February 2004 nail gun injury.  
The examiner also reported that the Veteran was not working 
because of that injury.  

The examiner recorded the Veteran's report, made during the 
examination, that he had suffered from headaches immediately 
following his inservice head injuries and that his 2004 nail 
gun injury to his left lower extremity caused the entire left 
half of his body to "go out of whack", which the Veteran 
reported was superimposed on his active service symptoms.  

The examiner recorded the Veteran's description of his 
headaches as follows:

With respect to the question of headache, 
the patient spoke in a low voice and 
mumbled frequently.  He appeared to make 
poor eye contact with the examiner.  He 
said that the pain felt like a band 
around his head, which was tightening.  
The pain was said to become excruciating.  
He said that this condition had been 
present since 1970 and that the injury to 
the left leg caused the headache to 
become more frequent, longer lasting, and 
ever more intense.  He said that he was 
wearing long john underwear on the day of 
the accident and thought that this had 
some relationship to his difficulty.  

The examiner further recorded as follows:

He said that he has attempted to deal 
with this problem by taking over-the-
counter pain relieving medication.  He 
believes that his headaches are 
increasing in intensity.  He denied aura, 
by a name and description.  He said that 
he was never without a headache and, 
therefore, insisted that it was constant, 
lasting all day every day, and is intense 
enough to cause him to be totally 
disabled.  

Following physical examination, the physician provided the 
following under a heading for diagnoses:  (1) No evidence of 
chronic headache disorder; (2) No evidence of neurologic 
disorder; and (3) Established evidence of symptom simulation.  

The report of results of the physical examination is detailed 
and shows that the Veteran has no headache disability.  The 
report is also telling in that it demonstrates that the 
Veteran is sometimes manufacture his symptoms.  This is shown 
by the following statements provided by the examiner:  

Posture, tone, power, coordination, and 
the pattern of skilled movement was 
characterized by poor effort and variable 
collapse of all muscle groups tested 
without evidence of atrophy, alteration 
of muscle tone, or as well [sic] be seen, 
reflex.  The patient walked in what 
appeared to be a contrived fashion, 
staggering without falling and without 
apparent reason in pattern, which 
resembled no form of neurological 
disease.  . . . The patient's 
appreciation of pinprick, touch, 
temperature, position, and vibration were 
obtained, but as the examination 
continued the pattern of response became 
less and less appropriate.  He, in some 
places such as during position sense on 
the left, either made no effort to 
respond or responded in a perfectly 
consistently opposite pattern.  He denied 
feeling vibration on the left side of his 
skull, but as soon as the tuning fork 
crossed the midline he felt it on the 
right side (a mark of symptom 
fabrication).  

The examiner further stated:

This patient does not present with a 
definable or recognizable chronic 
headache condition.  The description is 
not that of a regular recurrent headache.  
The patient displays no other 
neurological disease.  His motor symptoms 
and sensory responses on examination are 
clearly contrived and fit no recognizable 
illness and when tested with a tuning 
fork on the skull in a sense affirmed the 
unreliability of his responses by 
reporting anesthesia on the entire left 
side of the skull neatly divided by the 
midline.  

This examination report is highly probative evidence against 
the Veteran's claim for service connection for headaches.  
Not only was he found to have no headache disability, but the 
examiner found significant evidence that the Veteran 
attempted to fabricate symptoms, providing evidence against 
all VA claims.  Hence the examination report is evidence that 
the Veteran has no headache disability.

Given the above, the Board affords only the most minimal of 
probative weight to his reports regarding headaches.  The 
service treatment records and post service treatment records, 
and particularly the January 2007 examination report are 
evidence unfavorable to the Veteran's claim and 
overwhelmingly outweigh his statements.  

Absent proof that the Veteran has the claimed disability, 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here the 
preponderance of the evidence establishes affirmatively that 
the Veteran does not have a headache disability.  Hence his 
appeal is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Psychotic disorder

The Veteran contends that he currently suffers from a 
psychotic disorder as the result of head injuries sustained 
in service.  

Service treatment records are absent for any findings that 
the Veteran suffered from a psychosis during service.  
Indeed, service treatment records do not show reports of any 
psychiatric disease or symptoms.  

As explained in the section of this decision addressing the 
Veteran's claimed headaches, service treatment records 
document that the Veteran suffered two scalp lacerations as 
the result of being struck in the head on different 
occasions.  Those records are absent for any reports of 
psychological symptoms resulting from those injuries.  

The report of the August 1971 separation medical examination 
shows a normal psychiatric and neurologic examinations and 
the Veteran indicated on this report "I am in good health."  

These records are evidence against the Veteran's claims for 
service connection for a psychotic disorder.  If he had 
indeed suffered from a psychotic disorder, it is highly 
unlikely that he would have reported that he was in good 
health when he was separated from active service.  Similarly, 
it is highly unlikely that the medical professional who 
conducted his separation examination would have indicated a 
normal clinical psychiatric evaluation.  

Also as reported above, the summary of the VA hospitalization 
of March to April 1972 shows admission for complaints that he 
was confused as to where his future was going, unable to 
concentrate at his job, and unable to tolerate friction in 
his home life, particularly with his father.  He exhibited 
mild symptoms of depressive illness, some insomnia, some very 
mild weight loss, but no suicidal ideation.  The staff 
psychiatrist stated that the Veteran had a history consistent 
with antisocial traits as shown by his failure to finish high 
school because he felt his teachers were unfair to him.  The 
staff psychiatrist stated that "psychological testing is 
consistent with a characteraological diagnosis.  There is no 
evidence of a thought pattern disturbance, that is, there is 
no evidence of schizophrenia or other psychotic illness."  
He was discharged with diagnoses of passive-dependent 
personality disorder and depressive reaction, mild.  

The hospital summary is more evidence against the Veteran's 
claims for service connection for a psychotic disorder.  He 
was examined by a psychiatrist and was an inpatient for a 
month, significant time to discover if he had a psychotic 
disorder.  Yet, the psychiatrist explicitly found that the 
Veteran was physically healthy and did not have a psychosis.  

In November 2006, the Veteran underwent a VA examination with 
regard to his claim for psychiatric disabilities.  The 
examiner diagnosed the anxiety disorder, not otherwise 
specified and psychotic disorder not otherwise specified and 
indicated that the anxiety disorder was as likely as not 
related to the Veteran's scalp injury during service.  
Service connection for an anxiety disorder is not before the 
Board; service connection having already been established for 
an anxiety disorder.  

During the VA examination, the Veteran reported that he feels 
nervous and agitated about a variety of matters, has 
difficulty shutting down his thoughts, had a bout of 
depression 20 years earlier when going through a divorce, 
sometimes feels anxious and experiences tightness in his 
chest which is relieved with antacids (Tums).  He also 
described himself as "hyper-paranoid", stating that he had 
frequent suspiciousness of others that had onset during 
service.  The Veteran reported that he was suspicious of the 
government, his wife, and the service connection process, a 
feeling he described as paranoia.  He denied a history of 
hallucinations.  

With regard to the Veteran's diagnosed psychotic disorder, 
the examiner opined that relationship between the Veteran's 
psychotic disorder and his service remains inconclusive.  She 
explained that, although the Veteran reported that his 
paranoia had onset during service, the service treatment 
records did not show evidence of any psychiatric diagnoses or 
mental health treatment.  From this statement, it is clear 
that the examiner based her opinion on both her interview 
with the Veteran and the Veteran's recorded history.  The 
Board finds this examination report to be highly probative 
evidence because it was rendered by a mental health 
professional after examination of the Veteran and review of 
relevant history.  The evidence is probative of a finding 
that expert evidence cannot provide an opinion that the 
Veteran's psychotic disorder had onset during service or is 
related to his service, including his scalp injuries.  

The Court has found that a statement by a physician that an 
opinion cannot be rendered is neither favorable nor 
unfavorable to a claim.  See Perman v. Brown, 5 Vet. App. 
237, 241.  In Perman, a physician responded to VA's request 
for a medical opinion regarding a relationship between 
hypertension and a psychiatric disorder.  Id.  The physician 
stated that he could not provide an opinion that would give 
an absolute answer to the question posed.  Id.  As to this 
remark, the Court stated that the examiner "in essence did 
not render an opinion on the issue, and his remarks 
constitute what may be characterized as "non-evidence."  
Id.  

In this case the examiner's statements found in the November 
2006 report do not include a reference to speculation.  A 
reasonable reading of the report, given its context and the 
examiner's statements regarding the Veteran's anxiety 
disorder, is that the examiner found it less likely than not 
that the Veteran's psychotic disorder was related to his 
service.  However, she did not explicitly state so.  The only 
other reasonable reading of her opinion is that it would be 
speculative to find that the Veteran's psychotic disorder was 
as likely as not related to service.  

From this report, the Board finds that expert evidence cannot 
provide other than speculation as to a finding that the 
Veteran's psychotic disorder is related to his service.  This 
does not mean that the Board cannot decide this appeal.  It 
only means that, since the examiner's report could be said to 
be "non-evidence", the Board must rely on the other 
evidence of record to decide the appeal.  The Board addresses 
the question of whether this was an adequate examination, 
including the statements by the examiner, in the duties to 
notify and assist section of this decision.

The Veteran's opinion that he has a psychotic disorder due to 
his inservice scalp injuries is not competent evidence 
because he has not demonstrated that he has knowledge in this 
area of other than a layperson.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no competent evidence favorable to the Veteran's 
claim for service connection for a psychotic disorder.  
However, there is considerable evidence unfavorable to the 
Veteran's claim.  The Veteran was treated for psychiatric 
symptoms in 1972 and found to have no psychosis.  Although 
the Veteran has informed VA of his head injuries, mental 
health professionals have not attributed his psychotic 
disorder to those head injuries.  This is evidence against 
his claim.  

Based on the above, the preponderance of the evidence of 
record is against the Veteran's claim for service connection 
for a psychotic disorder.  Hence, his appeal as to this issue 
is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VCAA notice defects are present in this case.  However, not 
all notice defects require corrective action.  If the defects 
are not prejudicial to the Veteran, i.e. did not affect the 
essential fairness of the adjudication, then the Board may 
proceed to decide the Veteran's appeal without requesting 
corrective action from the RO.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied.  As a matter 
of law, neither the RO nor the Board need reach the 
downstream issues of an effective date or disability rating.  
Hence, this defect in notice is not prejudicial to the 
Veteran.  

The remainder of VCAA notice was provided by means of letters 
sent to the Veteran in July and October 2004, that fully 
addressed all three notice elements and were sent prior to 
the initial RO decision in this matter.  The July 2004 letter 
informed the Veteran that new and material evidence was 
required to reopen his claim for service connection for a 
skin disability.  This letter provided a proper definition of 
new and material evidence.  This letter also informed the 
Veteran of the reason for the last final denial of his claim 
and of the evidence necessary to substantiate the underlying 
claim, if the claim was reopened.  Finally, the letter 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  

In the October 2004 letter, the RO informed the Veteran of 
the evidence needed to substantiate his claims for service 
connection for headaches, and psychiatric disabilities.  This 
letter also provided the Veteran of notice as to his and VA's 
respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records, records from the Social Security 
Administration regarding the Veteran's claim for disability 
benefits, and VA treatment records.  Of record is a summary 
of VA hospitalization at the St. Louis VA Hospital from March 
6, 1972 to April 21, 1972.  That summary was received by the 
St. Louis RO in May 1972.  A VA FORM 10-7131, dated in 
November 2006, shows that the RO made efforts to obtain 
clinical/ nursing notes from that hospitalization.  A 
response received by the RO in December 2006 indicates that 
there were no records found for the requested dates.  The 
Board thus finds that any further efforts to obtain clinical 
/ nursing notes of that 1972 hospitalization would be futile.  

In November 2006, the Veteran was afforded a VA examination 
by a mental health professional.  The Board finds that VA's 
duty to assist by providing an examination has been fulfilled 
and that the January 2007 examination and report are not 
inadequate.  VA has no duty to seek another opinion.

The clinician who examined the Veteran addressed the question 
in dispute, whether the Veteran's psychotic disorder was as 
likely as not related to his service, and stated that it was 
inconclusive whether his psychotic disorder was related to 
that service.  

The Board finds that this statement from the examiner 
responded directly to the question in dispute.  The 
examiner's statement as to the inconclusive nature of a 
relationship between the Veteran's psychotic disorder and his 
service is itself an expert opinion.  She was well aware of 
the standard for determining a nexus because she found it as 
likely as not that the Veteran's anxiety disorder was related 
to his service.  Hence, this is not a case where VA failed to 
ensure that an adequate medical opinion was rendered.

A medical opinion is adequate when it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Clear from the 
November 2006 examination report, the examiner meticulously 
reviewed the Veteran's prior medical history and fully 
described the Veteran's disability. 

That the examiner stated that, based on the evidence of 
record, it was inconclusive whether the Veteran's psychotic 
disorder was related to his service, does not render the 
examination and opinion inadequate.  In Roberts v. West 13 
Vet. App. 185 (1999), the Court considered whether a 
physician's statement "[c]annot say whether related to 
frostbite or not" was inadequate where that statement was in 
response to a Board remand requesting a medical opinion as to 
whether that appellant's arthritis was due to residuals of 
frostbite during service.  The Court stated that "[t]he fact 
that the medical opinion was inconclusive, regarding the 
relationship between the appellant's arthritis and residuals 
of frostbite, does not mean that the examination was 
inadequate."  Id. at 189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, the 
Court addressed a VA medical examination report regarding a 
claim for an increased rating; specifically, the issue of 
whether the statements of the examiner rendered the 
examination inadequate with regard to extraschedular 
consideration and the effect of the Veteran's disability on 
his occupational functioning and daily activities.  The Court 
stated "[n]or was he required to offer a speculative opinion 
based on information that the appellant had not provided."  
Id. at 455.

This case is similar to Martinak and Roberts.  Here the 
examiner reviewed the evidence of record and opined that it 
was inconclusive whether the Veteran's psychotic disorder was 
related to service.  Because the examiner reviewed all the 
evidence of record in rendering this decision, and provided a 
rationale for her statement, the examination and "opinion" 
rendered are not inadequate.  The Board must simply rely on 
other evidence.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, an 
expert opinion based on the same evidence of record as was 
before the examiner in November 2006, that purported to be 
conclusive under the same standard (as likely as not), would 
be suspect.  In short, VA has fulfilled its duty to afford 
the Veteran a medical examination and to obtain an opinion.

In January 2007, the Board provided the Veteran a 
neurological examination to address his claim regarding 
headaches and obtained a probative medical opinion.  

No examinations were provided with regard to the Veteran's 
claims for service connection for a skin disability.  As to 
the claim for service connection for a skin disability, the 
first and third elements discussed above are absent; i.e., 
there is no evidence establishing that an event, injury, or 
disease occurred in service and no indication that a current 
skin disability may be associated with the Veteran's service 
or with another service-connected disability.  Beyond this, 
the results of some of the examination reports provide 
evidence that a further medical examination would not provide 
a basis to grant any of these claims.  The Board finds VA has 
no duty to provide a VA examination of the Veteran's skin.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
claim for service connection for a skin disability of the 
Veteran's hands and feet, the claim is reopened.  

Service connection for a skin disability of the Veteran's 
hands and feet is denied.  

Service connection for a psychotic disorder is denied.  

Service connection for headaches is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


